DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of claims 1-3 in the reply filed on Sept. 19, 2022 is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 includes “thermal transmission mitigation means” as an element of the resilient core of material.  Claims 2 and 3 depending from claim 1 are indefinite as claim 2 recites that the “thermal mitigation means” comprises “a treatment of the slab”, thus the means comprise a process, not an element of the structure of the core of material and claim 3 recites specifically what kind of a step the treatment of the slab comprises.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-3 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Osborn (US 2775998).
With respect to claim 1, Osborn discloses a resilient core of material (col. 1, lines 33-40, 52-58, col. 2, lines 34-36), comprising a mechanically unitary slab having a first major surface in general opposing relationship to a second major surface, with a common perimeter surface joining the two major surfaces (col. 1, lines 15-18, Figs. 1-3), a plurality of holes defined by the slab, wherein each hole has an orientation relative to a major surface that is defined by axis and a geometric cross section (col. 2, lines 37-59, Figs. 1-3), the plurality of holes defines an arrangement thereof and has a density (Figs. 1-3), and thermal transmission mitigation means – elements 3 – corresponding to plugs as well as the orientation of the holes (col. 2, lines 37-46, col. 3, lines 35-43, Figs. 1-3), as disclosed in the instant Specification.  Regarding the recitation “for improving the core’s resistance to heat transfer relative to the core’s innate insulative properties”, that recitation has been interpreted as a recitation of intended use.  Since the reference discloses the structure including all elements as disclosed in the Specification, it would be expected that the structure of Osborn is capable to perform as intended.
Regarding claim 2, Osborn teaches the core of claim 1.  The claim defines the product by how the product is made – “a treatment of the slab” defines a process step to which the slab is being subjected.  Thus, claim 2 is a product-by-process claim.  For purposes of examination, product-by-process steps are not limited to the manipulation of the recited steps, only the structure implied by the steps (MPEP 2113).  In the instant case the recited steps imply a structure of claim 2.  The reference teaches the structure.
As to claim 3, Osborn teaches the core of claim 2, wherein the slab comprises oblique open holes (col. 3, lines 36-43, Fig. 3).  
The claim defines the product by how the product is made, thus, claim 3 is a product-by-process claim.  For purposes of examination, product-by-process steps are not limited to the manipulation of the recited steps, only the structure implied by the steps (MPEP 2113).  In the instant case the recited steps imply a structure of claim 3.  The reference teaches the structure.
Claim(s) 1-3 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Figman (US 3266064).
With respect to claim 1, Figman discloses a resilient core of material (col. 1), comprising a mechanically unitary slab having a first major surface in general opposing relationship to a second major surface, with a common perimeter surface joining the two major surfaces (col. 2, lines 11-24, Figs. 1-4), a plurality of holes defined by the slab, wherein each hole has an orientation relative to a major surface that is defined by axis and a geometric cross section (col. 2, lines 11-24, col. 3, lines 17-43, Figs. 1-4), the plurality of holes defines an arrangement thereof and has a density (col. 3, lines 22-36, Figs. 1-4), and thermal transmission mitigation means corresponding to a pattern as well as the orientation of the holes (col. 3, lines 17-43) as disclosed in the instant Specification, for improving the core’s resistance to heat transfer relative to the core’s innate insulative properties (col. 2, lines 12-21, col. 3, lines 17-43).
Regarding claim 2, Figman teaches the core of claim 1.  The claim defines the product by how the product is made – “a treatment of the slab” defines a process step to which the slab is being subjected.  Thus, claim 2 is a product-by-process claim.  For purposes of examination, product-by-process steps are not limited to the manipulation of the recited steps, only the structure implied by the steps (MPEP 2113).  In the instant case the recited steps imply a structure of claim 2.  The reference teaches the structure.
As to claim 3, Figman teaches the core of claim 2, wherein the slab comprises oblique open holes (col. 3, lines 40-42).  
The claim defines the product by how the product is made, thus, claim 3 is a product-by-process claim.  For purposes of examination, product-by-process steps are not limited to the manipulation of the recited steps, only the structure implied by the steps (MPEP 2113).  In the instant case the recited steps imply a structure of claim 3.  The reference teaches the structure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617. The examiner can normally be reached M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783